Putnam Investments One Post Office Square Boston, MA 02109 October 11, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust on behalf of its Putnam Short Duration Income Fund series (Reg. No. 33-515) (811- 07513) (the “Fund”) Post-Effective Amendment No. 132 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 132 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on September 30, 2011. Comments or questions concerning this certificate may be directed to Anne M. Duffy at 1-800-225-2465, ext. 14824. Very truly yours, Putnam Funds Trust, for Putnam Short Duration Income Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
